                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED SPECIALTY            INSURANCE         Case No. CV-19-65-SPW-TJC
 COMPANY, INC.,

                                 Plaintiff,
                                                        ORDER
       -vs-

 PREFERRED CONTRACTORS INS. CO.
 RISK RETENTION GROUP LLC; A&P
 CONSTRUCTION & DEVELOPMENT,
 INC.; DWAYNE ANDERSON and ROBIN
 ANDERSON,

                              Defendants.

      Defendant Preferred Contractors Insurance Company Risk Retention Group

LLC’s (“PCIC”) has moved the Court to withdraw its pending Motion to Dismiss.

(Docs. 5 & 11.) The motion is unopposed. Good cause appearing,

      IT IS HEREBY ORDERED that the motion is GRANTED and PCIC’s

pending Motion to Dismiss (Doc. 5) is withdrawn.

      DATED this 5th day of February, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
